Bigfoot Media Props., LLC v Cushman In T, LLC (2020 NY Slip Op 03887)





Bigfoot Media Props., LLC v Cushman In T, LLC


2020 NY Slip Op 03887


Decided on July 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2018-03546
 (Index No. 69452/16)

[*1]Bigfoot Media Properties, LLC, appellant,
vCushman In T, LLC, respondent, et al., defendant.


George S. Bellantoni, White Plains, NY, for appellant.
Belowich & Walsh LLP, White Plains, NY (Joanna F. Sandolo and Daniel G. Walsh of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of a contract for the sale of real property, the plaintiff appeals from an order of the Supreme Court, Westchester County (Lewis J. Lubell, J.) dated March 21, 2018. The order, insofar as appealed from, denied that branch of the plaintiff's motion which was for summary judgment on so much of the complaint as sought the return of a down payment in the principal sum of $200,000 plus accrued interest, and granted the cross motion of the defendant Cushman In T, LLC, for summary judgment dismissing the complaint insofar as asserted against it and on its counterclaim for a judgment declaring that it is entitled to retain the down payment.
ORDERED that the appeal is dismissed, without costs or disbursements, as the order appealed from was superseded by an order of the same court dated July 31, 2008, made upon reargument (see Bigfoot Media Props., LLC v Cushman In T, LLC, ___ AD3d ___ [Appellate Division Docket No. 2018-10029; decided herewith]).
SCHEINKMAN, P.J., DUFFY, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court